Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/21 has been entered.

Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1.    Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a mental process. For instance, the claim language “initiating…a response to the first service request; determining…whether the second service request is equivalent to the first service 
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “receiving…the first communication including a first service request; storing…information related to a first content of the first communication, encoding the information related to the first context with the first communication, and persisting the encoded information related to the first context in the memory of  the computing device; storing…information related to a first stage of completion of the first response to the first service request in the memory of the computing device; receiving…a second communication via a second graphical user interface of a second channel of the plurality of communication channels; storing…information related to a second context of the second service request in the memory of the computing device; retrieving…the information related to the first context; retrieving…the information related to the first stage of completion of the first response to the first service request; resuming…the first response to the first service request from the first stage of completion based on at least one of the information related to the first context and the information related to the second context; storing…information related to a second stage of completion of the first response to the second service request in the memory of the computing device.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they are mere data gathering steps, which are insignificant extra-solution activities. Thus insufficient to render the claim patent-eligible. See In re Bilski, 545 F.3d at 963 (characterizing 
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer system— that is, mere instructions to apply a generic computer to the abstract idea, as supported by the present specification in at least (paras 0018) “The computer system 102 may include a set of instructions that can be executed to cause the computer system 102 to perform any one or more of the methods or computer based functions disclosed herein, either alone or in combination with the other described devices. The computer system 102 may operate as a standalone device or may be connected to other systems or peripheral devices. For example, the computer system 102 may include, or be included within, any one or more computers, servers, systems, communication networks or cloud environment. Even further, the instructions may be operative in such cloud-based computing environment.” Thus, applying an exception using a generic computer cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the steps of “receiving…the first communication including a first service request; storing…information when considered as a whole, are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also see BuySafe, Ultramercial and Cyberfone. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Dependent claims 3 and 13 are directed to outputting data, thus an insignificant extra-solution activity. Dependent claims 4, 6, 15, and 17 comprise the analysis of data, which is nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). Lastly, dependent claims 5, 7-9, 11, 14, 16, and 18-19 do not recite additional elements; they merely narrow the scope of the abstract idea. 
Response to Arguments
Applicant's arguments filed on 09/01/21 have been fully considered but they are not persuasive.
In response to applicant’s arguments that the claims are not directed to an abstract idea, citing DDR, the examiner finds this argument unpersuasive. It is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a mental process. For instance, the claim language “initiating…a response to the first service request; determining…whether the second service request is equivalent to the first service request; resuming…the response to the first service request; and initiating…a response to the second service request,” are recited at a high level of generality such that they could practically be performed in the human mind. The limitations, as those recited above, that can be performed in the human mind fall into the category of mental processes. Thus, the claim recites a judicial exception, i.e., an abstract idea.
See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The examiner further contends that the recited memory, communication channels, processor and computing device are generic hardware, computer components and systems being applied to the abstract idea, above. For instance, the computer processor and network communication channels are simply being used to store, transmit and process data, but they do not recite a technical improvement to the recited systems. Thus, it is determined that claim 
It is further determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer system— that is, mere instructions to apply a generic computer to the abstract idea, as supported by the present specification in at least (paras 0018). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The examiner contends that while the patent claims in DDR Holdings, as described by the Court, involved conventional computers and the Internet, the claims addressed the problem of retaining website visitors who, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host’s website after “clicking” on an advertisement and activating a hyperlink. DDR Holdings, 773 F.3d at 1257. The claimed solution in the DDR is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” But this is just not the case with the present claimed subject matter where the recited computer systems are simply being used to store, transmit and process data, but they do not recite a technical improvement to the recited systems.                      

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 






/OJO O OYEBISI/Primary Examiner, Art Unit 3697